Title: To George Washington from Lieutenant Colonel Richard Varick, 26 February 1779
From: Varick, Richard
To: Washington, George


Sir
Bethel near Danbury [Conn.] Feby 26. 1779

I have the Honor of acknowledging the Receipt of Your Excellency’s Favor of the 15th instant, conveying to me Your Orders for my Removal to Head Quarters.
I am sorry to find That Lt Colo. Bradford has resolved to quit his Office, but shall in Obedience to Your Excellency’s Orders, repair to New Jersey as soon [as] possible, to releive him, in Confidence that the Honorable the Congress will be pleased to favor me with further Assistance, so that I may soon be indulged (leaveg the Departmt in Good Hands) to follow the Example of Lt Colo. Bradford; I am the more Induced to such a Step, because I am convincd, that on the present Establis[h]ment & in the now dispersed Situation of the Troops, no Officer can execute that Office agreeable to the Wishes of Congress. With Sentiments of the most profound Respect, I have the Honor to be, Your Excellency’s Most Obedt & Very Humble Servt
Richd Varick
